-0FFICEOFTHEATTORNEYGENERALOFTEXAS
                                              4




                          AUSTIN
~~OVERSEUERS
*l-rIxwEY
       GENERAL


Ecmoroblo f’. 2. \:URSOR, Jr.
County dttorricy
:harton Comty
'ihorton, %?xzi3




           i% how your request   f
followa:
    ~sacmble~?&        5. ?Auisda, Jr.,             Pace 23


        tmo~ati       of    taxes hsoo accuziulPltedon tho rf0gert.y
        during this goriod of tim.    ?hO boy lo now do-.;.,
        3lx3u3 or pyinp off tha tax98 out of hi3   emy
        pay~snrt the question erfoss %s.to tha csount of
        pn3lti03,            ht0r88t3       3na      003t3       th3t    d.i     tie
        oherpxl        %Eirinot his.
               nICo~ not ?&ieve   that this oltt:otion   would
        ooiitu under t&3 term of tarticie 7535j of the Re-
        viscxl Sattites  for the rcsscn thct the boy has
        GO=r intO th3 ~Osse%siOa Of the le@ll title       $G
        the lord shoe    ha joined the ?Taug, howvsr It 1s
        possible   that ha would corn Under tkrs feXmJ cf
        ArtS0i.o V of the soldiers    and 9allors Cio5.1-9elfef                            '
        Act of lW3 an amended an& os~oislly         parO@aph
        (4) of mmon      soo, ~hl.Ch roads 68 follogor      UO
        penel.ty for Eon-Feymsnt or Taxa      - Interest  Li~difHL
        Wenevar~ say tar or-asaesnmnt      shaY.1 not be p&l
        &GII dUG, sUOh t%X OX oS@OsBWm dtIO and U~pazd
        shalS bear inteyost until. ~018. at the rate of 6




                    MT~T~     IS   n0   t;u03ti0n       4r   8    rarw         ~0xmti02~
         ox h~fcrraoZorruaw sale for tsxea ns thetexes     will,.
         ho F%id volun,t%Pfiy,~huWV%r th% T%Z COll8OtOZ' 18
         anxiouo that the boy ba aoaordoa awry r&ht to
         which ho ka~sntit.lQa to 1e&Sll.y.   Ple%r;O sdvise
         ait about tt;fs at ycur wrliest   conv~nieace.~
                                                                           .::
              You are oorrcct               In your boliei  that this s$tuation
i   is not GQVcred by:mrtiole               73364, V.A.C.S.   The aeteriel   ports
1   of this artiola %x-e;
                 "There iS hemby releesed to all embers of
         tha Amcd A~roee cf tha United Stutas of Azwrlael
                    011 inter&t   snd pondties  6ocrtd.Eg cub-~
         tkvk~      to thaLi entry inta cuoh sorvlce,   OS ;;Fate
            -----yrw:,
         Zitd  couaty ad vcr oras texee on prorort     lated on
         tbo tm rolls of any oocnty in tEw2o          of my Of
         nuch xxkorn of 2t:o Hxeri Form0 i' . . . @of         to
         ~~y-EEGi~oln::~f~        such ;xxxi FOXGCS. . . . ;
~oonor3blo?A 0. mns0n                      Jr., Pa@3 3



           provieingthat tFe rolo33aof suchkJt%reGt
                                                 anfi
          penaltleo   r?hall bxtend for tho d ufst ion of Xorld’ :
          cw 11, and p2ovidIa~ that the mspoctlva             zie~2bsrs”
          of such Arm% Fo~orces . , . . ahall be allose% a
          prior3  of cot     to oxceod    Six (0) rsoufhs after   the
          cesi3ntLon of hostilitiQ%        in vailoh to gay without
          penalty end interest       thclr tszee which have ao-
          OrU3&  ZJn8 %!liCh   3hzll   3cCrU3  b,~r@   t&O duration
          of tlm :sax.*      (Zzqhseie ours)
            As we 90into% out in opinion No. C4540, wh&‘5:
p0rGOn  is (0)~ a mti!i&r o,f the Armd 3’020FcQB       of the UnPted Stctc$
of r’mzlco or their auxilisriac,         or a wmber of ths ~m3od Force8
~oserve  ot thofr cuxillcri~s,     end (b) prPor to the tim such
pemon   j0ir.M  8830,  ~(0) there  iYSFl  I2&3d     in his 23caa On the ttlx
rolls of tho aounty property subjeot to ad volore~ kams, and.
(d) said ed valori-rj; taxes, subsequent tc such cntr              in&~ the
shove xzenttoned foroes,    bsoaote~dolir,queat,       then (,e7 all ldaxcst
ena ~enaltien   on ssld duSinc;uent tam5        vioulb   be rclooeoa    by
operation or. ssid Art&lo 73j3Bj to said pweon fox tho duration
of   the    ~9~~3na      for    not      ~JO~PB th30    air   m03tb3     3rm    tilt   3e3~3te0n
or   ho0tilftk3.   Ih. that oplnian am further held that t&e me-
loaso does~ not apply to the costs ~wbloh acome% in comcctfon
tlth &old texos.    Shoe the FTOJ‘F3XtyIll :uetstion    %oos n* 3m3eti
the rcquiremnts   wtj out in this statute,     gortiaulcrly   ln ttat
it W36 not, liatuG on tile tex, rolla Ln tkic new Of tkI3.s E3Z&C
PriOl--    t0   th3   ti.iOQ   be     jOir,Qb   the    %Vy,    IX?   be&ef$t8   C3Xl   30’0TXl8    t0
hti thereunder.
           It would appolr, that Artlole V OI! thi 9oldiers* an&
Sulloro~ Civil Relief act (SC U.S.C.A. 38~. 560, et seq.), in
llk:aaim lititod  in its cp&icutiont     Baragreyh (I) of th&~
AMole reads; in pert;;
                 *fTha proPistons    of this se&ion shell epply
          W,QJIany taxes OX kxmxmants         . . ‘ . . vihether
          falling   due prior to or durPn(! the period of
          mtlitary sorviae,      inrospf3ct  of . . . . rcsl
          propmty wned and oacugiod . . . . by a parson
          in mllftary ~orvice or his dependents at tho
          co.~zYoncozmt OS his